PER CURIAM.
The non-final appeal from an order which directs the claimant to undergo an independent medical examination is treated as a petition for writ of certiorari. Fla.R.App. P. 9.040(c); Wiggins v. B & L Services, Inc., 701 So.2d 570 (Fla. 1st DCA 1997). The petitioner has failed to demonstrate that the decision of the Judge of Compensation Claims was a departure from the essential requirements of law and, accordingly, we deny the petition.
DENIED.
ERVIN, VAN NORTWICK and PADOVANO, JJ., concur.